In an action for a declaratory judgment and injunctive relief, defendant appeals from an order of the Supreme Court, Westchester County, entered December 7, 1973, which granted plaintiff’s motion for a preliminary injunction. On December 14, 1973 this court made an order staying enforcement of said order pending the appeal. Upon consent of the parties upon argument of this appeal and upon the written stipulation of the parties, dated February 4, 1974, the order under review is affirmed, without costs; and the above-mentioned stay granted by this court shall continue until determination of the action after trial, on condition that the trial proceed at Special Term, Westchester County, on February 19, 1974, for which date the case is ordered placed at the head of the trial calendar, upon plaintiff’s serving and filing a note of issue therefor and paying the appropriate fee therefor, which plaintiff has agreed to do. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.